DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 24 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (PG Pub 20080024041).
Considering claim 1, Shibata (Figure 14) teaches a bulk acoustic wave resonator, comprising: a substrate (19) including a substrate protection layer (56 + paragraph 0105); a first layer (55 + paragraph 0087) disposed on the substrate protection layer; a second layer (14 + paragraph 0090) disposed outside of the first layer; a membrane layer (18 + paragraph 0087) forming a cavity with the substrate protection layer and the first layer; a resonance portion disposed on the membrane layer (paragraph 0104) 
Considering claim 3, Shibata (Figure 14) teaches wherein the protrusion comprises a plurality of protrusion (56 + paragraph 0105) that are each disposed to be spaced apart from another.
Considering claim 4, Shibata (Figure 14) teaches wherein the first layer is formed of a material comprising an oxide or polysilicon (55 + paragraphs 0070 + 0087).
Considering claim 5, Shibata (Figure 14) teaches wherein either one or both of the first layer and the second layer are formed of any one selected from materials including an oxide of polysilicon (55 + paragraphs 0070 + 0087).
Considering claim 6, Shibata (Figure 14) teaches wherein the first layer is formed of a material to be etched by any one selected from an etching solution or an etching gas containing hydrogen fluoride (HF) and an etching solution or an etching gas containing xenon difluoride (XeF2) (The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight).
Considering claim 7, Shibata (Figure 14) teaches wherein the first layer and the second layer are formed of a material to be selectively etched by any one selected from an etching solution or an etching gas containing hydrogen fluoride (HF), and an etching solution or an etching gas containing xenon difluoride (XeF2) (The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight).
Considering claim 8, Shibata (Figure 14) teaches wherein the substrate protection layer and the membrane layer are formed of a dielectric layer containing any one of silicon nitride (Si3N4), manganese oxide (MgO), zirconium oxide (ZrO2), aluminum nitride (AlN), lead zirconate titanate (PZT), gallium arsenide (GaAS), hafnium oxide (HfO2), aluminum oxide (Al2O3), titanium oxide (TiO2), and zinc oxide (ZnO), or a metal layer containing any one of aluminum (Al) (18 + paragraph 0105), nickel (Ni), chromium (Cr), platinum (Pt), gallium (Ga) and hafnium (Hf).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (PG Pub 20080024041) and in view of Shibata (20070194863).
Considering claim 2, Shibata ‘041 (Figure 14) teaches wherein the protrusion comprises a first protrusion portion formed on the substrate protection layer (56 + paragraph 0105).
However, Shibata ‘041 does not teach a second protrusion portion formed on the membrane layer to be opposite to the first protrusion portion.
Shibata ‘863 (Figure 18) teaches a second protrusion portion (54a + paragraph 0050) formed on the membrane layer to be opposite to the first protrusion portion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a second protrusion portion formed on the membrane layer to be opposite to the first protrusion portion into Shibata’s ‘041 device for the benefit of varying the frequency of the FBAR device.
Allowable Subject Matter
Claims 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Considering claim 9, the prior art does not 
Furthermore, claim 10, which depends upon claim 9, would be allowable if it depended upon and independent and allowable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/BRYAN P GORDON/Primary Examiner, Art Unit 2837